18‐750‐cv 
Anthes v. Nelson, et al. 
                                                                                                       
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
                    At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 28th day of February, two thousand nineteen. 
 
PRESENT:   
                    BARRINGTON D. PARKER, 
                    DENNY CHIN, 
                    RICHARD J. SULLIVAN, 
                               Circuit Judges.   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                                                   
LOUIS ANTHES, 
 
                               Plaintiff‐Appellant, 
 
                    v.                                                                18‐750‐cv 
                                                                                     
WILLIAM E. NELSON, NEW YORK 
UNIVERSITY, NEW YORK UNIVERSITY 
SCHOOL OF LAW, 
 
                               Defendants‐Appellees. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                           Louis Anthes, pro se, Long Beach, 
                                                   California. 
 
FOR DEFENDANTS‐APPELLEES:                          Susan Deegan Friedfel, Joseph J. 
                                                   DiPalma, Jackson Lewis P.C., White 
                                                   Plains, New York. 
               

              Appeal from the United States District Court for the Southern District of 

New York (Carter, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.   

              Plaintiff‐appellant Louis Anthes, an attorney appearing pro se, sued 

defendants‐appellees New York University (ʺNYUʺ), NYU School of Law, and NYU 

Professor William E. Nelson (collectively, ʺDefendantsʺ), asserting nine federal and state 

law causes of action arising from his time as an NYU student almost two decades ago.   

In his amended complaint (the ʺComplaintʺ), Anthes alleges that Defendants are liable 

for his inability to sustain employment and pay back his student loans after graduation.   

The district court granted Defendantsʹ motion to dismiss, reasoning that seven of 

Anthesʹs claims were untimely and that each claim failed to meet basic pleading 

requirements.    The district court also denied Anthesʹs motions seeking to vacate its 

December 6, 2017 order and for joinder, change of venue, and judicial disqualification.     

              We assume the partiesʹ familiarity with the underlying facts, the 

procedural history of the case, and the issues on appeal.     

                                              2 
                                       DISCUSSION 

               Anthes challenges the district courtʹs rulings as to: (1) his motion for 

judicial disqualification; (2) Defendantsʹ motion to dismiss; (3) his motions for leave to 

amend his complaint and joinder; and (4) his motions for change of venue and to vacate 

the district courtʹs December 6, 2017 order.   

(1)      Motion for Judicial Disqualification 

               The district court denied Anthesʹs motion for judicial disqualification.   

ʺWe review a judgeʹs denial of a recusal motion for abuse of discretion.ʺ    United States 

v. Yousef, 327 F.3d 56, 169 (2d Cir. 2003).    ʺAn abuse of discretion may consist of an 

erroneous view of the law, a clearly erroneous assessment of the facts, or a decision that 

cannot be located within the range of permissible decisions.ʺ    Anderson News, L.L.C. v. 

Am. Media, Inc., 680 F.3d 162, 185 (2d Cir. 2012).    Recusal is appropriate where ʺa 

reasonable person, knowing all the facts, would question the judgeʹs impartiality.ʺ   

Yousef, 327 F.3d at 169 (internal quotation marks omitted).     

               Here, Anthes moved to disqualify the district judge for judicial bias, 

alleging six specific grounds.    The district court correctly determined that Anthesʹs 

motion was meritless because adverse rulings, citations to applicable cases, and 

references to Anthes as plaintiff ‐‐ rather than ʺDoctorʺ ‐‐ do not demonstrate bias.    See, 

e.g., Liteky v. United States, 510 U.S. 540, 555 (1994) (ʺ[J]udicial rulings alone almost never 

constitute a valid basis for a bias or partiality motion.ʺ); LoCascio v. United States, 473 

                                               3 
F.3d 493, 497 (2d Cir. 2007) (finding no abuse of discretion where comment neither 

comes from an extrajudicial source nor shows a ʺhigh degree of favoritism or 

antagonism as to make fair judgment impossibleʺ (internal quotation marks omitted)).   

Accordingly, we affirm the district courtʹs decision for substantially the reasons stated 

in its February 28, 2018 opinion and order.1       

(2)      Motion to Dismiss 

               The district court granted Defendantsʹ motion to dismiss.    ʺWe review 

the grant of a motion to dismiss de novo, accepting as true all factual claims in the 

complaint and drawing all reasonable inferences in the plaintiffʹs favor.ʺ    Fink v. Time 

Warner Cable, 714 F.3d 739, 740‐41 (2d Cir. 2013); see also Deutsche Bank Nat’l Tr. Co. v. 

Quicken Loans Inc., 810 F.3d 861, 865 (2d Cir. 2015) (reviewing application of statute of 

limitations at motion to dismiss stage de novo).    To survive a Rule 12(b)(6) motion, the 

complaint must plead ʺenough facts to state a claim to relief that is plausible on its face.ʺ   

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).    Although allegations are assumed 

to be true, this tenet is ʺinapplicable to legal conclusionsʺ and ʺ[t]hreadbare recitals of 




1      For the first time on appeal, Anthes also alleges that the district judge should be recused 
because he may be biased against Anthes based on Anthesʹs sexual orientation.    Anthes 
provides no evidence of such bias, and identifies no reason to question Judge Carterʹs 
impartiality.    Yousef, 327 F.3d at 169. 

                                                4 
the elements of a cause of action, supported by mere conclusory statements, do not 

suffice.ʺ    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).2       

                Upon such review, we conclude that the district court properly granted 

Defendantsʹ motion to dismiss.    The district court correctly determined that each of 

Anthesʹs claims is either time barred or requires dismissal for failure to state a claim.   

We therefore affirm for substantially the reasons stated by the district court in its March 

12, 2018 memorandum and order. 

(3)      Motions for Leave to Amend and Joinder 

                The district court denied Anthesʹs motions for leave to amend his 

Complaint to join his spouse and loan service provider.    We review a denial of motions 

for joinder and leave to amend for abuse of discretion.    Kim v. Kimm, 884 F.3d 98, 105 

(2d Cir. 2018); Abraham v. Volkswagen of Am., Inc., 795 F.2d 238, 251 (2d Cir. 1986).     

                The district court did not abuse its discretion in denying these motions 

because ʺ[l]eave to amend may properly be denied if the amendment would be futile, as 

when the proposed new pleading fails to state a claim on which relief can be granted.ʺ   

Anderson News, 680 F.3d at 185 (internal citations omitted).    First, Anthesʹs proposed 

second amended complaint fails to state a claim against Defendants on behalf of his 



2        The district court properly noted that because Anthes is an attorney licensed in 
California, ʺhe is not entitled to the special solicitude and latitude courts traditionally afford to 
pro se litigants.ʺ    Appx. at 197 n.1; see also Tracy v. Freshwater, 623 F.3d 90, 102 (2d Cir. 2010) 
(ʺ[A] lawyer representing himself ordinarily receives no such solicitude at all.ʺ). 

                                                    5 
spouse.    While Anthes argues that his spouse is part of the marital community, the two 

did not marry until long after Anthesʹs claims against Defendants arose.    Second, 

Anthes fails to state a cognizable claim on behalf of his spouse against the loan service 

provider; the proposed amendment only states that the provider continues to seek 

payment from Anthes.    Lastly, Anthesʹs proposed amendments fail to cure any of the 

Complaintʹs deficiencies.    Accordingly, these motions were properly denied as futile. 

(4)      Motions to Vacate and for Change of Venue 

               Because the district court properly dismissed Anthesʹs complaint, Anthesʹs 

motions to vacate and for a change of venue are moot.                    

                                           * * * 

               We have considered Anthesʹs remaining arguments and find them to be 

without merit.    Accordingly, the judgment of the district court is AFFIRMED.     

                                          FOR THE COURT:   
                                          Catherine O’Hagan Wolfe, Clerk of Court 




                                             6